Citation Nr: 0409034	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for melanomas.

2.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from April 1944 
to January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  Thereafter, the case was 
transferred to the Manchester, New Hampshire RO, which is 
presently handling the current appeal.

In November 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issues on appeal.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims. 

The veteran contends that he currently has melanomas and 
macular degeneration as a result of overexposure to sunlight 
during his military service.  Specifically, the veteran 
maintains that he was exposed to excessive amount of sunlight 
while working on flight decks in the Navy.

With regard to the veteran's claims for service connection, 
the veteran has been diagnosed with malignant melanoma and 
macular degeneration; however, he has not been afforded a VA 
examination to obtain opinions concerning the etiology of any 
currently diagnosed melanomas or eye disability.  For this 
reason, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A (West 2002).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any melanomas.  
The claims file must be made available to 
and reviewed by the examiner.  

Based upon the review of the claims file 
and the examination results, the examiner 
should express an opinion concerning 
whether it is at least as likely as not 
that any currently-diagnosed melanomas 
are etiologically related to veteran's 
military service, to include any exposure 
to sunlight therein.  The rationale for 
all opinions expressed must also be 
provided.  

2.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present eye 
disability.  The claims file must be made 
available to and reviewed by the 
examiner.  

Based upon the review of the claims file 
and the examination results, the examiner 
should express an opinion as to whether 
it is at least as likely as not that 
currently-diagnosed eye disability is 
etiologically related to veteran's 
military service, to include any exposure 
to sunlight therein.  The rationale for 
all opinions expressed must also be 
provided.  

3.  The RO should also undertake any 
other development required to comply with 
the VCAA and implementing regulations.

4.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




